DETAILED ACTION
This office action is in response to the above identified application filed on August 10, 2022. The application contains claims 1-21. 
Claim 20 were previously cancelled
Claims 4, 7, 8, 13-15, 18, 19, and 21 are amended
Claims 1-19 and 21 are pending
This office action is a second Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on August 10, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
In view of the amendments to the claims, the objections to claims 4, 7, 13-15, 18, 19, and 21 are withdrawn. The objection to claim 8 is maintained because Applicant overlooked the objection in line 5 as set forth below. 

Claim Rejections - 35 USC § 103
	In response to Applicant’s 1st argument on pages 3-5 and 2nd argument on pages 5-7 of Applicant’s Arguments/Remarks Made in an Amendment, respectively, the examiner notes Jung (US 20030208342 A1) was cited to teach the respective argued limitations, not Ast (US 20190050639 A1) as alleged by Applicant. 
	In response to Applicant’s 3rd argument on page 9 of Applicant’s Arguments/Remarks Made in an Amendment with respect to claim 14 that is quoted below:  
“However, Epshtein merely recites extracting words from the images themselves, words may be extracted from metadata (e.g., annotations) associated with the images (at 112). However, it does not disclose or suggest upon completion of applying the trained learning model, and then storing each document in a database of documents directed to the specific construction project, each document being stored as annotated with its extracted location and context information.” 
Following is the examiner’s rationale:
Epshtein, Fig. 1; [0020]-[0024], teaches annotating images with extracted location and metadata information and storing the images along with the annotations in a database to respond to search queries, wherein each annotated image corresponds to “each document” being stored. “directed to the specific construction project” is nonfunctional descriptive language and is not functionally involved in the recited steps. Because this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, it has no patentable weight. Therefore, Epshtein teaches the argued limitation.
As a result, the 35 USC § 103 rejections are updated and maintained.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8, line 5: “location and context information” ought to read “location information and context information” to be consistent in terminology
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The 2019 PEG guidance for subject matter eligibility is applied in the following analyses:
At Step 1
The inventions of claim 1 is directed to the statutory categories of a process (claims 8-14). Thus, the claimed invention is directed to statutory subject matter.

At Step 2A, Prong One
Claim 1 recites abstract ideas in the following limitations:
“extracting, using the processor, location information and context information from the document including analytics on the location information that runs at either or both of page-level and document-level granularity; and wherein the extracting of location information and context information comprises inferring physical locations and context information from the document including extraction from metadata”. Extraction or removal of information from a document read by a user can be performed mentally. Removal of information would be simply recognizing the desired information and remembering it.

At Step 2A, Prong Two 
This judicial exception is not integrated into a practical application because additional elements recited in the claims may be directed to insignificant extra-solution activity, see MPEP 2106.05(g), and generally linking the abstract idea to a technological area, see MPEP 2106.05(h).
 “receiving, as input data into a processor of a computer, a document directed to a specific construction project as input data” may be characterized as insignificant extra solution activity, specifically preliminary data gathering; 
“preliminarily training at least one learning model to be used in the extracting of location information and context information” may be characterized as generally linking the abstract idea to a technological area -artificial intelligence;
“wherein the location information defines locations relevant to the specific construction project and the context information comprises text extracted from image data of the document” may constitute a field of use limitations/generally linking the abstract idea to a particular subject area.
Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

At Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, additional elements may be characterized by insignificant extra-solution activity, see MPEP 2106.05(g); and generally linking the abstract idea to a technological area, see MPEP 2106.05(h). 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Even when considered in combination, these additional elements do not provide an inventive concept or significantly more.
Therefore, claim 1 is rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20030208342 A1), in view of Ast (US 20190050639 A1).

With regard to claim 1,
Jung teaches
a method of processing construction documentation (Abstract), the method comprising: 
receiving, as input data into a processor of a computer, a document directed to a specific construction project as input data (Fig. 1; [0035]-[0036]: receive, as input data into system 10, design data for a structure, which include two-dimensional or three-dimensional drawings that illustrate construction elements of the structure, wherein system 10 corresponds to “a computer” and “a processor” is inherently taught by system 10 because all computers include a processor, design data including drawings corresponds to “a document”, and construction of the structure corresponds to “a specific construction project”); and 
extracting, using the processor, location information and context information from the document including analytics on the location information that runs at either or both of page-level and document-level granularity (Fig. 1; [0039]-[0041]: extract geometrical data of the construction elements and read engineering data of the construction elements, wherein the geometrical data of the construction elements comprise locations of the construction elements, i.e., “location information”, engineering data corresponds to “context information”, the analyses done by analyzing module 28 of Fig. 1 reads on "analytics on the location information", and design data, e.g., drawings, corresponds to "document-level granularity");
wherein the location information defines locations relevant to the specific construction project ([0039]-[0041]: locations of the construction elements in the extracted geometrical data are relevant to the construction of the structure, i.e., “the specific construction project”);
Jung does not explicitly teach
preliminarily training at least one learning model to be used in the extracting of location information and context information;
wherein the context information comprises text extracted from image data of the document; and
wherein the extracting of location information and context information comprises inferring physical locations and context information from the document including extraction from metadata;
Ast teaches
preliminarily training at least one learning model to be used in the extracting of location information and context information (Fig. 6, 640, 645, 680; [0065]-[0067]: train a R-CNN to be used in extracting location and context information from an image, wherein R-CNN corresponds to “at least one learning model”);
wherein the context information comprises text extracted from image data of the document (Fig 1; [0030]; [0053]-[0055]: OCR module 110 extracts text and corresponding geometries from the input image, wherein text information other than the address that is extracted, e.g., a date or an invoice number, corresponds to “context information”), and
wherein the extracting of location information and context information comprises inferring physical locations and context information from the document including extraction from metadata (Fig 1; [0053]-[0055]: identifying an address and context information from the input image based upon semantic types "street", "city", "state", and "zip code" being adjacent to one another and coded in similar textures, colors, or intensities, or within a numerical range, wherein a customer's address corresponds to “physical locations” and semantic representations of the input image correspond to "metadata").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Ast to preliminarily train at least one learning model to be used in the extracting of location information and context information and extract location information and context information from text extracted from image data of the document as well as from document metadata. Doing so would leverage the power of deep learning (DL) to learn and classify/extract by examples rather than by rules, improve the performance of machine learning (ML) engines for classification and data extraction from document images, and to reduce or eliminate the programming that was previously required to implement traditional algorithmic rules used in training ML engines as taught by Ast ([0005]).

With regard to claim 5,
	As discussed in claim 1, Jung and Ast teach all the limitations therein.
Ast further teaches
the method of claim 1, further comprising applying a natural language processing (NLP) to the extracted location information to semantically correlate the context information with different contexts related to the specific construction project (Fig. 1, 120, 130; [0036]; Fig. 2; [0033]-[0034]: identify various different semantic types that may be associated with text found in an image to semantically correlate extracted text information, wherein NLP is inherently taught by the processing of extracted character strings using a language knowledge base).

With regard to claim 6,
	As discussed in claim 1, Jung and Ast teach all the limitations therein.
Ast further teaches
the method of claim 1, further comprising applying an optical character recognition (OCR) processing for the extracting of location information and context information (Fig.1, 110 OCR; [0030]).

With regard to claim 11,
	As discussed in claim 1, Jung and Ast teach all the limitations therein.
Ast further teaches
the method of claim 1, as implemented on an analytics service platform (Fig. 1 illustrates an analytics service platform).

With regard to claim 12,
	As discussed in claim 1, Jung and Ast teach all the limitations therein.
Jung further teaches
the method of claim 1, wherein the extracting of location information and context information comprises inferring physical locations and context information from engineering design documents where such information is not available either as metadata or directly accessible from a three-dimensional (3D) model of the specific construction project (Fig. 1; [0039]-[0041]: extract geometrical data of the construction elements and read engineering data of the construction elements, wherein the geometrical data of the construction elements comprise numbers, shapes and locations of the construction elements. “locations of the construction elements” corresponds to “physical locations”, information obtained from engineering data corresponds to “context information”, and numbers of the construction elements is an example of information that is “not available either as metadata or directly accessible from a three-dimensional (3D) model of the specific construction project”).

With regard to claim 21,
	As discussed in claim 1, Jung and Ast teach all the limitations therein.
Jung further teaches
the method according to claim 1, 
wherein the receiving, as input data into the processor of the computer is from physical or virtual resources, the document directed to a specific construction project as input data (Fig. 1; [0035]-[0036]: receive, as input data into system 10 from terminals 20, design data for a structure that illustrates construction elements of the structure, wherein terminals 20 corresponds to “physical virtual resources”, design data corresponds to “the document” that is directed to construction of the particular structure, i.e., “a specific construction project”), 
Ast further teaches
wherein the extracting, using the processor, the location information including location hypothesis information and the context information from the document including analytics on the location hypothesis information that runs at different level of granularity (Fig 1; [0053]-[0055]; [0030]: R-CNN runtime engine extracts, from the input image, an address and other text information, where the address corresponds to "location hypothesis information", other text information corresponds to “contextual information”, all the processing involved in the extracting process by R-CNN runtime engine corresponds to “analytics”, which is performed on the input image, i.e., a document, thus runs at document-level granularity. In the meantime, Fig. 1 illustrates processing a single page document, which corresponds to a page-level granularity, therefore, “different level of granularity”), 
wherein the extracting of the location information and context information comprises inferring physical locations and context information from the document including extraction from metadata (Fig 1; [0053]-[0055]: identifying an address and context information from the input image based upon semantic types "street", "city", "state", and "zip code" being adjacent to one another and coded in similar textures, colors, or intensities, or within a numerical range, wherein a customer's address corresponds to “physical locations” and semantic representations of the input image correspond to "metadata"), 
further comprising preliminarily training at least one learning model to be used in the extracting of location information and context information (Fig. 6, 640, 645, 680; [0065]-[0067]: train a R-CNN to be used in extracting location and context information from an image, wherein R-CNN corresponds to “at least one learning model”), 
wherein the at least one learning model comprises at least one of: a convolutional neural network (CNN); a regional-based convolution network; and an end-to-end (E2E) analytic (Fig. 6, 640, 645, 680; [0065]-[0067]: R-CNN is a regional-based convolution neural network); and 
applying a natural language processing (NLP) to the extracted location information to semantically correlate the context information with different contexts related to the specific construction project (Fig. 1, 155, 150, 160; Fig. 8A-8D; [0077]-[0080]: semantically correlate extracted text information into regions of interest, e.g., identify the geometric region of character strings that includes a number, street name, city, state, and zip code as an address. NLP is inherently taught by the processing of extracted character strings and “related to the specific construction project” is addressed above as well as in the parent claim).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20030208342 A1), in view of Ast (US 20190050639 A1), and in further view of Willems et al. (US 20120072386 A1).

With regard to claim 2,
As discussed in claim 1, Jung and Ast teach all the limitations therein.
Jung and Ast do not teach
the method of claim 1, further comprising using at least one industrial standard to develop an ontology and a taxonomy for all documents directed to the specific construction project, 
wherein the ontology comprises a set of concepts and categories that shows properties and interrelationships in a domain of said documents and the taxonomy comprises a common vocabulary to be used for terms found in all said documents and the extracted context information is semantically related to the taxonomy of the domain.	
Willems teaches
the method of claim 1, further comprising using at least one industrial standard to develop an ontology and a taxonomy for all documents directed to the specific construction project ([0028]; [0041]: developing an ontology and a taxonomy for a construction project domain including a normalized view of knowledge system objects without imposed by individual design tools indicates "using an industrial standard"), 
wherein the ontology comprises a set of concepts and categories that shows properties and interrelationships in a domain of said documents and the taxonomy comprises a common vocabulary to be used for terms found in all said documents and the extracted context information is semantically related to the taxonomy of the domain (“wherein the ontology comprises … in a domain” merely recites the definition of ontology, and is inherently taught by ontology. [0028]; [0041]: ontology 250 represents a formal definition of a construction project domain, which can comprise a taxonomy having a formalized namespace or relationships among domain concepts, wherein a formalized namespace corresponds to “a common vocabulary to be used for terms found in all said documents”. The ontology and taxonomy guiding an inference engine to find suitable assembly objects representing a possible solution for a specified context in a plant construction project teaches “…context information …semantically related to the taxonomy of the domain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung and Ast to incorporate the teachings of Willems to use at least one industrial standard to develop an ontology and a taxonomy for all documents directed to the specific construction project and semantically relate extracted context information to the taxonomy of the domain. Doing so would increases an efficiency of searching for or otherwise accessing assembly objects through various styles of reasoning, which guide an inference engine to find suitable assembly objects representing a possible solution for a specified context in a plant construction project as taught by Willems ([0028]).

With regard to claim 3,
As discussed in claim 1, Jung and Ast teach all the limitations therein.
Ast further teaches
the method of claim 1,
wherein the extracting location information and context information further comprising: 
using a location hypothesis extraction module to extract location information from engineering documents by analyzing file names, file metadata, and file content to mine the location information and output to a location semantic classifier (Fig. 1; [0053]-[0055]: extract an address from an input image document by analyzing text extracted from the image and output it to semantics converter 125, wherein semantics converter 125 corresponds to “a location semantic classifier”, text extracted from the image corresponds to “file content”, and semantic types "street", "city", "state", and "zip code" being adjacent to one another and coded in similar textures, colors, or intensities, or within a numerical range corresponds to “file metadata”. Since the specification provides no specifics as to how “file names” are analyzed in extracting location information from engineering documents, it is interpreted to be that “file names” are utilized to uniquely identify the input image, which, even though not explicitly taught, is inherently taught because the input image has to be uniquely identified before it can be processed); 
using the location semantic classifier to semantically correlate the output from the location hypothesis extraction module with external data sources to provide a second output (Fig. 1: semantics converter 120 corresponds to “location semantic classifier” and language knowledge base 130 corresponds to “external data source”. [0053]-[0055]; [0039]: the result from the semantics converter is output to 140 R-CNN runtime engine); 
using location context mining to merge the second output of the location semantic classifier with external documents to provide a third output ([0053]-[0055]; Fig. 1: R-CNN runtime engine 140 corresponds to “location context mining”, R-CNN parameters 145 corresponds to “external documents”, and extracted text 160 corresponds to “a final third output”); 
Jung and Ast do not teach
using at least one industrial standard to develop an ontology and a taxonomy for all documents directed to the specific construction project, 
wherein the ontology comprises a set of concepts and categories that shows properties and interrelationships in a domain of said documents and the taxonomy comprises a common vocabulary to be used for terms found in all said documents and the extracted context information is semantically related to the taxonomy of the domain.
Willems teaches
using at least one industrial standard to develop an ontology and a taxonomy for all documents directed to the specific construction project ([0028]; [0041]: developing an ontology and a taxonomy for a construction project domain including a normalized view of knowledge system objects without imposed by individual design tools indicates "using an industrial standard"), 
wherein the ontology comprises a set of concepts and categories that shows properties and interrelationships in a domain of said documents and the taxonomy comprises a common vocabulary to be used for terms found in all said documents and the extracted context information is semantically related to the taxonomy of the domain (“wherein the ontology comprises … in a domain” merely recites the definition of ontology, and is inherently taught by ontology. [0028]; [0041]: ontology 250 represents a formal definition of a construction project domain, which can comprise a taxonomy having a formalized namespace or relationships among domain concepts, wherein a formalized namespace corresponds to “a common vocabulary to be used for terms found in all said documents”. The ontology and taxonomy guiding an inference engine to find suitable assembly objects representing a possible solution for a specified context in a plant construction project teaches “…context information …semantically related to the taxonomy of the domain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung and Ast to incorporate the teachings of Willems to use at least one industrial standard to develop an ontology and a taxonomy for all documents directed to the specific construction project and semantically relate extracted context information to the taxonomy of the domain. Doing so would increases an efficiency of searching for or otherwise accessing assembly objects through various styles of reasoning, which guide an inference engine to find suitable assembly objects representing a possible solution for a specified context in a plant construction project as taught by Willems ([0028]).

With regard to claim 4,
As discussed in claim 3, Jung and Ast and Willems teach all the limitations therein.
Ast further teaches
the method of claim 3, wherein the at least one learning model comprises at least one of: a convolutional neural network (CNN); a regional-based convolution network; and an end-to-end (E2E) analytic (Fig. 6, 640, 645, 680; [0065]-[0067]: R-CNN is a regional-based convolution neural network).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20030208342 A1), in view of Ast (US 20190050639 A1), in further view of Epshtein et al. (US 20120084323 A1).

With regard to claim 7,
	As discussed in claim 1, Jung and Ast teach all the limitations therein.
Jung and Ast do not explicitly teach
the method of claim 1, further comprising storing the document in a database of construction documents directed to the specific construction project, as annotated with the extracted location information and context information.
Epshtein teaches
the method of claim 1, further comprising storing the document in a database of construction documents directed to the specific construction project, as annotated with the extracted location information and context information (Fig. 1; [0020]-[0024]: annotate images with extracted location and metadata information and store the images along with the annotations in a database to respond to search queries. “directed to the specific construction project” is taught by Jung as discussed in the parent claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung and Ast to incorporate the teachings of Epshtein to annotate image documents directed to the specific construction project with location and context information extracted from the image documents and store the annotated documents in a database of construction documents. Doing so would make the otherwise unavailable text information extracted from construction image documents available for text searches to enrich image document searches for the specific construction project.

With regard to claim 8,
As discussed regarding claim 7, Jung and Ast and Epshtein teach all the limitations therein. 
Jung and Epshtein further teach
the method of claim 7, wherein the received document comprises one of a plurality of documents directed to the specific construction project and wherein all documents directed to the specific construction project have location information and context information extracted and are stored in the database of construction documents directed to the specific construction project (Jung, Fig. 1; [0046]: store the input data and construction information for a structure processed by the system 10 in the database 16 so that the user of the system 10 can readily access his or her data. The remaining limitations have been addressed in the parent claim), as annotated with their respective location and context information (Epshtein, Fig. 1; [0020]-[0024]: annotate images with extracted location and metadata information and store the images along with the annotations in a database to respond to search queries).

With regard to claim 9,
As discussed regarding claim 8, Jung and Ast and Epshtein teach all the limitations therein. 
Epshtein further teaches
the method of claim 8, further comprising providing an interface with natural language processing (NLP) to permit users to access the database of construction documents directed to the specific construction project using input queries constructed from user inputs in a natural language (Fig. 2; [0025]: query 202 is constructed in a natural language and the process illustrated in Fig. 2 indicates “an interface with NLP”).

With regard to claim 10,
As discussed regarding claim 9, Jung and Ast and Epshtein teach all the limitations therein. 
Ast further teaches
the method of claim 9, as implemented in a cloud service (Fig. 9: client/user computer accessing server computer via network 914 indicates “a cloud service”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20030208342 A1), in view of Ast (US 20190050639 A1), in further view of Davis et al. (US 20080247636 A1).

With regard to claim 13,
As discussed in claim 12, Jung and Ast teach all the limitations therein. 
Jung further teaches
the method of claim 12, further comprising: 
receiving input data as a data-dump of one or more 3D models of the specific construction project and corresponding architecture and an overall layout for the specific construction project ([0036]; [0005]-[0006]: receive, as input data, design data for a structure, which include two-dimensional or three-dimensional drawings made using CAD programs that illustrate construction elements of the structure, wherein the input data of 2D or 3D drawings made with CAD programs corresponds to “a data-dump” and design data includes “corresponding architecture and an overall layout for the construction project”); 
Jung and Ast do not explicitly teach
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the specific construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document.
Davis teaches
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the specific construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document ([0033]; [0036]: map a global coordinate point on the 3D model to an associated 2D view to identify its coordinates even if that point is obscured by surface features of the object that hide that point on the 2D image within its field of view),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung and Ast to incorporate the teachings of Davis to provide information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document. Doing so would identify a location of interest in both 3D and 2D views, which may correspond to a specific feature, region, area or other aspect of the 3D model as taught by Davis ([0017]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Willems et al. (US 20120072386 A1), in view of Ast (US 20190050639 A1), in further view of Epshtein et al. (US 20120084323 A1).

With regard to claim 14,
	Willems teaches
a method of processing construction documentation (Fig. 3; [0043]-[0051]: process data associated with a current plant construction model), the method comprising:
using at least one industrial standard to develop an ontology and a taxonomy as defining a domain of construction documents to be used for processing all documents directed to a specific construction project ([0028]; [0041]: developing an ontology and a taxonomy for a construction project domain including a normalized view of knowledge system objects without imposed by individual design tools indicates "using at least one industrial standard". Fig. 3; [0043]-[0051]: a current plant construction model corresponds to “a specific construction project”), the ontology comprising a set of concepts and categories in the domain that shows their properties and interrelationships and the taxonomy comprising a common vocabulary to be used for terms found in all the documents directed to the specific construction project (“the ontology comprising … and interrelationships” merely recites the definition of ontology, and is inherently taught by ontology. [0028]; [0041]: ontology 250 represents a formal definition of a construction project domain, which can comprise a taxonomy having a formalized namespace or relationships among domain concepts, wherein a formalized namespace corresponds to “a common vocabulary to be used for terms found in all said documents”); 
using the developed ontology and taxonomy such that context information is semantically related to said taxonomy ([0028]; [0041]: the ontology and taxonomy guiding an inference engine to find suitable assembly objects representing a possible solution for a specified context in a plant construction project teaches “…context information is semantically related to the taxonomy”);
	Willems does not teach
training a learning model, using a processor on a computer, to extract location information and context information including semantic information from documents, using the developed ontology and taxonomy such that extracted text comprising the context information is semantically related to said taxonomy;
applying the trained learning model to all documents directed to the specific construction project;
upon completion of applying the trained learning model, storing each document in a database of documents directed to the specific construction project, each document being stored as annotated with its extracted location information and context information.
Ast teaches
training a learning model, using a processor on a computer ([0016]), to extract location information and context information including semantic information from documents (Fig. 1; Fig. 6; [0053]-[0055]; [0065]-[0067]: train a R-CNN learning model to extract address and context information from an input image, wherein R-CNN corresponds to “at least one learning model”, address corresponds to “location information”, all other text information extracted from the input image corresponds to “context information”, semantic types in the semantic image is an example of “semantic information from documents”), using the developed ontology and taxonomy such that extracted text comprising the context information is semantically related to said taxonomy (Fig. 1, language knowledge base module 130; Fig. 2; [0032]-[0036]: use a language knowledge base module such that extracted text is semantically related to semantic types defined in the language knowledge base. In combination with the teachings of Willems about using the developed ontology and taxonomy such that a specified context in a plant construction project is semantically related to said taxonomy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ontology and taxonomy specifically developed for a construction domain on the context information extracted from documents associated with a construction project to arrive at this limitation); 
applying the trained learning model to all documents directed to the specific construction project (Fig. 1; Abstract: apply the above discussed trained R-CNN learning model to all documents);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willems to incorporate the teachings of Ast to train a learning model to extract location information and context information including semantic information from documents using the developed ontology and taxonomy such that extracted text comprising the context information is semantically related to said taxonomy and apply the trained learning model to all documents directed to the specific construction project. Doing so would leverage the power of deep learning (DL) to learn and classify/extract by examples rather than by rules, improve the performance of machine learning (ML) engines for classification and data extraction from document images, and to reduce or eliminate the programming that was previously required to implement traditional algorithmic rules used in training ML engines as taught by Ast ([0005]).
Willems and Ast do not explicitly teach
upon completion of applying the trained learning model, storing each document in a database of documents directed to the specific construction project, each document being stored as annotated with its extracted location information and context information.
Epshtein teaches
upon completion of applying the trained learning model, storing each document in a database of documents directed to the specific construction project, each document being stored as annotated with its extracted location information and context information (Fig. 1; [0020]-[0024]: annotate images with extracted location and metadata information and store the images along with the annotations in a database to respond to search queries. “directed to the specific construction project” is taught by Willems above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willems and Ast to incorporate the teachings of Epshtein to annotate image documents directed to the specific construction project with location and context information extracted from the image documents and store the annotated documents in a database of construction documents. Doing so would make the otherwise unavailable text information extracted from construction image documents available for text searches to enrich image document searches for the specific construction project.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Willems et al. (US 20120072386 A1), in view of Ast (US 20190050639 A1), in further view of Epshtein et al. (US 20120084323 A1), in further view of Davis et al. (US 20080247636 A1).

With regard to claim 15,
As discussed in claim 14, Willems and Ast and Epshtein teach all the limitations therein. 
Willems further teaches
the method of claim 14, further comprising: 
receiving input data as a data-dump of one or more three-dimensional (3D) models of the specific construction project and corresponding architecture and an overall layout for the specific construction project ([0030]-[0031]: receive, as input data, three-dimensional plant construction design data, wherein the three-dimensional plant construction design data corresponds to “a data-dump” and design data includes “corresponding architecture and an overall layout for the specific construction project”); 
Ast further teaches
preliminarily training at least one learning model to be used in the extracting of location information and context information (Fig. 6, 640, 645, 680; [0065]-[0067]: train a R-CNN to be used in extracting location and context information from an image, wherein R-CNN corresponds to “at least one  learning model”).
Willems and Ast and Epshtein do not explicitly teach
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the specific construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document; and
Davis teaches
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the specific construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document ([0033]; [0036]: map a global coordinate point on the 3D model to an associated 2D view to identify its coordinates even if that point is obscured by surface features of the object that hide that point on the 2D image within its field of view),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willems and Ast and Epshtein to incorporate the teachings of Davis to provide information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document. Doing so would identify a location of interest in both 3D and 2D views, which may correspond to a specific feature, region, area or other aspect of the 3D model as taught by Davis ([0017]).

With regard to claim 16,
As discussed in claim 15, Willems and Ast and Epshtein and Davis teach all the limitations. 
Epshtein further teaches
the method of claim 15, further comprising providing an interface providing access to the database of documents directed to the specific construction project, the interface comprising a natural language processing (NLP) that permits a user to query the database using a natural language (Fig. 2; [0025]: query 202 is constructed in a natural language and the process illustrated in Fig. 2 indicates “an interface providing access to the database of documents”).

With regard to claim 17,
As discussed in claim 16, Willems and Ast and Epshtein and Davis teach all the limitations. 
Ast further teaches
the method of claim 16, as implemented as a cloud service (Fig. 9: client/user computer accessing server computer via network 914 indicates “a cloud service”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20030208342 A1), in view of Davis et al. (US 20080247636 A1).

With regard to claim 18,
Jung teaches
a method of processing construction documentation (Abstract), the method comprising: 
receiving input data as a data-dump of one or more three-dimensional (3D) models of a construction project and corresponding architecture and an overall layout for the construction project ([0036]; [0005]-[0006]: receive, as input data, design data for a structure, which include two-dimensional or three-dimensional drawings made using CAD programs that illustrate construction elements of the structure, wherein the input data of 2D or 3D drawings made with CAD programs corresponds to “a data-dump” and design data includes “corresponding architecture and an overall layout for the construction project”); 
extracting of location information and context information including inferring physical locations and context information from the engineering document (Fig. 1; [0039]-[0041]: extract geometrical data of the construction elements and read engineering data of the construction elements, wherein the geometrical data of the construction elements comprise numbers, shapes and locations of the construction elements. “locations of the construction elements” corresponds to “physical locations”, and information obtained from engineering data corresponds to “context information”).
Jung does not explicitly teach
providing information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document; 
Davis teaches
providing information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document ([0033]; [0036]: map a global coordinate point on the 3D model to an associated 2D view to identify its coordinates even if that point is obscured by surface features of the object that hide that point on the 2D image within its field of view); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Davis to provide information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document. Doing so would identify a location of interest in both 3D and 2D views, which may correspond to a specific feature, region, area or other aspect of the 3D model as taught by Davis ([0017]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20030208342 A1), in view of Davis et al. (US 20080247636 A1), in further view of Willems et al. (US 20120072386 A1), Ast (US 20190050639 A1), and Epshtein et al. (US 20120084323 A1).

With regard to claim 19,
As discussed in claim 18, Jung and Davis teach all the limitations therein. 
Jung and Davis do not teach
the method of claim 18, further comprising: 
using at least one industrial standard to develop an ontology and a taxonomy as defining a domain of construction documents to be used for processing all documents directed to the construction project, the ontology comprising a set of concepts and categories in the domain that shows their properties and interrelationships and the taxonomy comprising a common vocabulary to be used for terms found in all the documents directed to the construction project;
training a learning model, using a processor on a computer, to extract location information and context information from documents, using the developed ontology and taxonomy such that extracted text comprising the context information is semantically related to said taxonomy;
applying the trained learning model to all documents directed to the construction project; 
upon completion of applying the trained learning model, storing each document in a database of documents directed to the construction project, each document being stored as annotated with its extracted location information and context information;
providing an interface providing access to the database of documents directed to the construction project, the interface comprising a natural language processing (NLP) that permits a user to query the database using a natural language; and
preliminarily training at least one learning model to be used in the extracting of location information and context information.
	Willems teaches
the method of claim 18, further comprising: 
using at least one industrial standard to develop an ontology and a taxonomy as defining a domain of construction documents to be used for processing all documents directed to the construction project ([0028]; [0041]: developing an ontology and a taxonomy for a construction project domain including a normalized view of knowledge system objects without imposed by individual design tools indicates "using at least one industrial standard". Fig. 3; [0043]-[0051]: a current plant construction model corresponds to “a specific construction project”), the ontology comprising a set of concepts and categories in the domain that shows their properties and interrelationships and the taxonomy comprising a common vocabulary to be used for terms found in all the documents directed to the construction project (“the ontology comprising … and interrelationships” merely recites the definition of ontology, and is inherently taught by ontology. [0028]; [0041]: ontology 250 represents a formal definition of a construction project domain, which can comprise a taxonomy having a formalized namespace or relationships among domain concepts, wherein a formalized namespace corresponds to “a common vocabulary to be used for terms found in all the documents”); 
using the developed ontology and taxonomy such that context information is semantically related to said taxonomy ([0028]; [0041]: the ontology and taxonomy guiding an inference engine to find suitable assembly objects representing a possible solution for a specified context in a plant construction project teaches “…context information is semantically related to the taxonomy”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung and Davis to incorporate the teachings of Willems to use at least one industrial standard to develop an ontology and a taxonomy for all documents directed to the specific construction project and semantically relate extracted context information to the taxonomy of the domain. Doing so would increases an efficiency of searching for or otherwise accessing assembly objects through various styles of reasoning, which guide an inference engine to find suitable assembly objects representing a possible solution for a specified context in a plant construction project as taught by Willems ([0028]).
	Jung and Davis and Willems do not teach
training a learning model, using a processor on a computer, to extract location information and context information from documents, using the developed ontology and taxonomy such that extracted text comprising the context information is semantically related to said taxonomy;
applying the trained learning model to all documents directed to the construction project; 
upon completion of applying the trained learning model, storing each document in a database of documents directed to the construction project, each document being stored as annotated with its extracted location information and context information;
providing an interface providing access to the database of documents directed to the construction project, the interface comprising a natural language processing (NLP) that permits a user to query the database using a natural language; and
preliminarily training at least one learning model to be used in the extracting of location information and context information.
Ast teaches
training a learning model, using a processor on a computer ([0016]), to extract location information and context information from documents (Fig. 1; Fig. 6; [0053]-[0055]; [0065]-[0067]: train a R-CNN learning model to extract address and context information from an input image, wherein R-CNN corresponds to “a learning model”, address corresponds to “location information”, all other text information extracted from the input image corresponds to “context information”), using the developed ontology and taxonomy such that extracted text comprising the context information is semantically related to said taxonomy (Fig. 1, language knowledge base module 130; Fig. 2; [0032]-[0036]: use a language knowledge base module such that extracted text is semantically related to semantic types defined in the language knowledge base. In combination with the teachings of Willems about using the developed ontology and taxonomy such that a specified context in a plant construction project is semantically related to said taxonomy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ontology and taxonomy specifically developed for a construction domain on the context information extracted from documents associated with a construction project to arrive at this limitation); 
applying the trained learning model to all documents directed to the construction project (Fig. 1; Abstract: apply the above discussed trained R-CNN learning model to all documents); and
preliminarily training at least one learning model to be used in the extracting of location information and context information (Fig. 6, 640, 645, 680; [0065]-[0067]: train a R-CNN to be used in extracting location and context information from an image, wherein R-CNN corresponds to “at least one learning model”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung and Davis and Willems to incorporate the teachings of Ast to train a learning model to extract location information and context information from documents using the developed ontology and taxonomy such that extracted text comprising the context information is semantically related to said taxonomy and apply the trained learning model to all documents directed to the specific construction project. Doing so would leverage the power of deep learning (DL) to learn and classify/extract by examples rather than by rules, improve the performance of machine learning (ML) engines for classification and data extraction from document images, and to reduce or eliminate the programming that was previously required to implement traditional algorithmic rules used in training ML engines as taught by Ast ([0005]).
Jung and Davis and Willems and Ast do not explicitly teach
upon completion of applying the trained learning model, storing each document in a database of documents directed to the specific construction project, each document being stored as annotated with its extracted location information and context information;
providing an interface providing access to the database of documents directed to the construction project, the interface comprising a natural language processing (NLP) that permits a user to query the database using a natural language;
Epshtein teaches
upon completion of applying the trained learning model, storing each document in a database of documents directed to the construction project, each document being stored as annotated with its extracted location information and context information (Fig. 1; [0020]-[0024]: annotate images with extracted location and metadata information and store the images along with the annotations in a database to respond to search queries. “directed to the specific construction project” is taught by Willems above);
providing an interface providing access to the database of documents directed to the construction project, the interface comprising a natural language processing (NLP) that permits a user to query the database using a natural language (Fig. 2; [0025]: query 202 is constructed in a natural language and the process illustrated in Fig. 2 indicates “an interface providing access to the database of documents”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung and Davis and Willems and Ast to incorporate the teachings of Epshtein to annotate image documents directed to the specific construction project with location and context information extracted from the image documents and store the annotated documents in a database of construction documents. Doing so would make the otherwise unavailable text information extracted from construction image documents available for text searches to enrich image document searches for the specific construction project.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                            
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168